INGERSOLL, J.
Epitomized Opinion
Published Only i-n Ohio Law Abstract
This was an action on a life insurance policy. In the application for the insurance, the plaintiff, Kuhn, was asked certain questions. The Insurance Company claimed that some of the answers given by the plaintiff to these questions in the application were willfully false and untrue. It pleaded that these answers were material. If offered in evidence the testimony of several doctors to the effect that they had treated Kuhn several times for tuberculosis. The court directed a verdict for the defendant. In sustaining the verdict of the lower court, the Court of Appeals held:
1. As the decedent willfully and knowingly made unture answers to certain interogatories as to his physical condition concerning material matters, he broke the conditions of his policy and the beneficiary could not recover the amount thereof at his death.